BRODERICK, C.J.,
concurring in part and dissenting in part. I concur with the majority in adopting, for the purposes of the relatedness test in State v. Ramos, the definition of a “common- plan” that we have previously used in the context of New Hampshire Rule of Evidence 404(b). See State *469v. Melcher, 140 N.H. 823, 828-29 (1996); State v. Michaud, 150 N.H. 359, 361 (2003) (assuming without deciding that the Rule 404(b) standard applies); see also State v. Ramos, 149 N.H. 118, 128 (2003). I write separately, however, because I disagree with the trial court’s finding that the charged acts constituted a “common plan.” Consequently, I would normally vacate the trial court’s order denying the defendant’s motion to sever the charges and remand for a determination of whether the charges were related because they were based upon either “the same conduct” or “a single criminal episode.” See Ramos, 149 N.H. at 128. Under the particular circumstances of this appeal, however, where both parties agree that the charges are based upon neither of these categories, I would reverse the defendant’s convictions.
The distinguishing characteristic of a [common] plan is the existence of a true plan in the defendant’s mind which includes the charged and uncharged crimes as stages in the plan’s execution. Viewed objectively, the other bad acts must clearly tend to show that the defendant had a definite prior design or system which included the doing of the act charged as a part of its consummation. That a sequence of acts resembles a design when examined in retrospect is not enough; the prior conduct must be intertwined with what follows, such that the prior conduct and the charged act are mutually dependent.
... There are many instances in which isolated, discrete sexual assaults may have occurred on the same victim without the defendant’s having a plan in mind, though this prior conduct most probably would establish bad character or disposition. For prior sexual misconduct to be relevant to show that the defendant had a plan, the mutual dependence between the prior conduct and the charged act still must be divorced from any actual or implicit reliance on the defendant’s character. Otherwise, the existence of a plan could be claimed indiscriminately in many cases of sexual assault and serve, inappropriately, as a ready avenue to the admission of evidence that Rule 404(b) was expressly designed to exclude.
Melcher, 140 N.H. at 828-29 (quotations and citations omitted).
The facts discussed by the majority include the charged felonious sexual assault, consisting of twice touching the victim’s breast while teaching her to play pool. The victim’s friend testified that she was in an adjoining room, but frequently entered the room with the pool table while the defendant was teaching the victim to play. The majority next refers to a trip to the *470“Lee Races,” when .the defendant allegedly twice placed his hand on .the victim’s leg, while in the company of Ms girlfriend, child, and girlfriend’s half-sister. The final incident entails the charged aggravated felonious sexual assaults, consisting.of digital penetration, cunnilingus and fellatio.
Prior to trial, the defendant moved to sever the felomous sexual assault charge from the three aggravated felomous sexual assault charges. Following a hearing, the motion judge demed the defendant’s request, finding “that the acts alleged fall well within the ‘common plan’ rule for joinder.”
My review of the record reveals no indication that the motion judge knew of the defendant’s alleged touching of the victim’s leg at the time of Ms ruling. In addition, his order refers only to the charged conduct. Consequently, I fail to see how twice touching the victim’s breast, without more, objectively leads to a determination that the defendant had a “true plan” or “a defimte prior design or system,” wMch included the aggravated felomous sexual assaults as a part of its consummation, and where touching the victinfs breast was intertwined with the later assaults and all of the acts were mutually dependent. Even if we consider the defendant’s touching of the victim’s leg within the analysis, I fail to see a “common plan.” But cf. State v. Castine, 141 N.H. 300, 302 (1996) (our review considers only what was presented at the pretrial hearing). Instead, I view the imtial touching of the victim’s breast by the defendant while he was teaching her to play pool as a discrete and relatively isolated sexual assault from the occurrence of the digital penetration and oral sex the following month.
In addition, I note that neither the majority nor the trial court attempt to explain or define the particular “common plan” that they believe the defendant possessed with respect to the victim. Cf. State v. Haley, 141 N.H. 541, 546-47 (1997) (escalating uncharged acts perpetrated against victim over several years tended to show the defendant’s preparation to steadily desensitize victim and to commit crimes charged); Castine, 141 N.H. at 303 (testimony described series of interdependent acts wMch, along with charged act, were part of a calculated design by defendant to “groom” the victim).
In response to the defendant’s argument that tMs case resembles State v. Melcher, the majority finds that it more closely resembles State v. Castine. I agree with the majority that the facts in tMs case do not rise to the level of “grooming” that we found to constitute a common plan in Castine. Id. at 303-04.1 cannot, however, agree with the majority’s belief that, here, a common plan existed as illustrated by “a clear progression in the level of abuse.” To do so would lead to the conclusion that a common *471plan existed whenever a second incident involved a more serious assault than the first.
In Castine, we determined that the existence of a plan could be objectively determined by “the calculated progression of each stage of abuse.” Id. at 804 (emphasis added). I fail to see a calculated progression of each stage of abuse in this case. Instead, the rapid escalation in the level of sexual abuse from the breast touching incident to the occurrence of digital penetration and oral sex appears to be far more abrupt and indicative of two disparate incidents than a clear and calculated progression in the mind of the defendant. The aggravated felonious sexual assault was neither intertwined with nor mutually dependent upon the felonious sexual assault.
Finally, the majority holds:
[I]t is reasonable to conclude that the acts in this case were mutually dependent, because the occurrence of the final assaults hinged upon the success of the earlier incidents. Had the victim reported the breast touching or leg touching to anyone, the defendant would not have had the opportunity to commit the final assaults.
In my view, merely because the victim failed to report the prior acts does not mean that the acts were mutually dependent upon each other. Under this rationale, a “common plan” would exist whenever a victim failed to report an earlier event involving the same defendant. Viewed objectively, a victim’s silence cannot bind a defendant’s acts together into a common plan. In addition, the defendant may very well have had the opportunity to commit the final assaults even if the victim had reported the earlier incidents. It is mere speculation to say that the victim would have precluded such opportunity by reporting the incidents to “anyone.” Only if the victim had reported the earlier incident to law enforcement authorities might we be so authoritative.
Viewed objectively, I cannot conclude that it was reasonable for the trial court to find that the offenses here formed a common plan. Although the defendant’s prior conduct shows that he seized opportunities to assault the victim as they arose, the single incident of touching the victim’s breast, without more, does not show that he had in mind “an overarching scheme” involving aggravated felonious sexual assault by digital penetration and oral sex — a scheme of which “each of the prior acts was but a part.” See Melcher, 140 N.H. at 829. As such, I respectfully dissent from that portion of the majority opinion.